Dissenting Opinion by
Judge DiSalle :
I respectfully dissent.
Section 8(a) of the Act of Assembly No. 249 (Act), P.L. 1067, provides as follows: “Anything in this act to the contrary notwithstanding, the procedures established by Section 1011 of this act shall apply to substantive challenges within the jurisdiction of any court on the effective date of this act.” (Emphasis added.) As noted by the majority, the instant case was pending within our Court’s appellate jurisdiction when the Act became effective. Since the legislature has ex*200pressly mandated application of Section 1011 to all “substantive challenges” pending before “any court,” I believe it is incumbent upon our Court to remand the instant case to the lower court for further proceedings consistent with Section 1011.